158 S.E.2d 493 (1968)
272 N.C. 481
STATE of North Carolina
v.
Woodrow BOWDEN.
No. 679.
Supreme Court of North Carolina.
January 12, 1968.
*495 T. W. Bruton, Atty. Gen., Millard R. Rich, Jr., Asst. Atty. Gen., for the State.
Perry N. Walker, Greensboro, for defendant appellant.
HIGGINS, Justice.
The challenge to the bill of indictment is not sustained. An indictment is sufficient if it charges all essential elements of the offense with sufficient particularity to apprise the defendant of the specific accusations against him and (1) will enable him to prepare his defense and (2) will protect him against another prosecution for that same offense. The indictment in this case sufficiently charges all essential elements of rape. G.S. § 15-153; State v. Courtney, 248 N.C. 447, 103 S.E.2d 861; State v. Gibbs, 234 N.C. 259, 66 S.E.2d 883; State v. Morgan, 226 N.C. 414, 38 S.E.2d 166; State v. Ballangee, 191 N.C. 700, 132 S.E. 795.
The exception to the trial jury panel is not seriously relied on by the defendant. *496 The method of selecting the jury followed accepted procedure. The objection based on the introduction of articles of clothing showing blood stains are not deemed of sufficient importance to require discussion. The testimony of the doctor that the child was bleeding when he examined her, together with her testimony as to what caused her injury would seem to render the discovery of blood stains in the home of little significance. The defendant admitted he saw blood stains in the house before he left to go to his mother's home.
The main thrust of defendant's objection to the trial involves the Court finding the victim of the assault was of such mentality and understanding to testify as a witness for the State. Judge Martin conducted a very extensive examination in the absence of the jury. The victim, Diane Marie Williams, age 7 at the time of trial, was examined by the Solicitor and cross-examined by defense counsel. The child's teacher, and the lady police officer who investigated the case, testified as to the child's mental development and her ability properly to answer questions and to explain what happened to her. These witnesses were certain of her mental competency. The trial judge observed the child's demeanor during the voir dire examination and cross-examination. The finding by Judge Martin that she was qualified to testify was supported by competent evidence. The question of the victim's competency to testify rested in the sound discretion of the trial court. McCurdy v. Ashley, 259 N.C. 619, 131 S.E.2d 321; State v. Merritt, 236 N.C. 363, 72 S.E.2d 754; State v. Jackson, 211 N.C. 202, 189 S.E. 510; State v. Satterfield, 207 N.C. 118, 176 S.E. 466.
The evidence was sufficient to support the verdict and judgment.
No error.